       Case 1:19-cv-00189-YK Document 19-1 Filed 12/11/19 Page 1 of 1



                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                         )
   VICTOR UKADIKE EZEIBE,                )
                                         ) CIVIL CASE NO. 1:19-cv 0189
               Plaintiff                 )
                                         )   JURY TRIAL DEMANDED
                   v.                    )
                                         )       Hon. Yvette Kane
        CITY OF YORK                     )
             and                         )
   JOHN DOES and JANE DOES,              )
                                         )
              Defendants                 )


                           CERTIFICATE OF SERVICE

      I, Leticia Chavez-Freed, hereby certify that on December 11, 2019, I filed

Plaintiff's Motion to Amend the Complaint, supporting brief, amended complaints,

proposed order and certifications on the Court's CM/ECF system; accordingly,

service was made upon the following Counsel for Defendant City of York:

Leticia J. Santiago, Esq.                   Donald B. Hoyt, Esq.
P.O. Box 2903                               Assistant City Solicitor
Blue Bell, Pennsylvania 19422               101 S. George Street
ljsantia@travelers.com                      York, Pennsylvania 17401
Ph: (215) 274-1724                          dhoyt@blakeyyost.com
Fax: (215) 274-1735                         Ph: (717) 849-2250
                                            Fax: (717) 812-0557


                                            /s/ Leticia C. Chavez-Freed, Esq.
                                            Attorney for Plaintiff Victor U. Ezeibe
Date: December 11, 2019
